MEMORANDUM OPINION ON MOTION FOR REHEARING
PER CURIAM:
Defendant has moved for rehearing or transfer to the Supreme Court on the ground that Peterson v. State, Supreme Court en banc 572 S.W.2d 475, just decided on November 6, 1978, overrules prior decisions concerning the requirements for waiver of counsel by a criminal defendant. Peterson holds that use of the written form of waiver prescribed by § 600.051, RSMo Supp. 1976 is mandatory, and failure to use it is reversible error.
*455We construe § 600.051 to apply only when a case has reached the stage of disposition by sentencing or an order of probation, parole or suspension of sentence. The case had reached such a stage in Peterson. The present case had not reached such a stage when the preliminary hearing was being held before a magistrate, and failure to take a § 600.051 written waiver at that point cannot be deemed a fatal error. Counsel was thereafter appointed, and the plea of guilty in the Circuit Court waived any defect in lack of counsel at the preliminary hearing.
The motion for rehearing is denied and the motion for transfer is overruled.